Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 20, 2014

                                      No. 04-13-00725-CV

                                   David Allan EDWARDS,
                                          Appellant

                                                v.

                                  COUNTY OF ATASCOSA,
                                        Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-02-0185-CVA-A
                          Honorable Thomas F. Lee, Judge Presiding

                                         ORDER
        Appellant David Allan Edwards is an inmate acting pro se. We abated this appeal for the
trial court to determine (1) whether Appellant is indigent, see TEX. R. APP. P. 20.1; Higgins v.
Randall County Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008), and if so, (2) whether
Appellant’s appeal is frivolous, see TEX. CIV. PRAC. & REM. CODE ANN. § 14.003 (West 2002).
       The trial court determined that Appellant’s appeal is frivolous. See id. Appellant filed a
response to the trial court’s determination, and Appellee filed a reply to Appellant’s response.
       The supplemental clerk’s record does not show any contest was timely filed to
Appellant’s affidavit of indigence. See TEX. R. APP. P. 20.1(f). Thus, Appellant’s allegations of
indigence are deemed true, and Appellant is entitled to the clerk’s and reporter’s records without
cost.
        We REINSTATE the appellate timetable. We ORDER the trial court clerk and the court
reporter to file their respective records within THIRTY DAYS of the date of this order.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court